R. W. WALKER, J.
Not only was the contract under which the plaintiffs claimed the slaves made in Georgia, but tbe donor bad Ms domicile there, and the property which was tbe subject of the gift was at the time in that State. It was no part of the contract that tbe slaves should be brought to this State and held here by tbe donees. There can be no doubt, therefore, that tbe construction, interpretation and validity of the contract, are to be governed by tbe law of tbe place where it was made. — Peake v. Yeldell, 17 Ala. 636; Turner v. Fenner, 19 Ala. 362; Evans v. Kittrell, S3 Ala. 452.
[2.] The decisions of the supreme court of Georgia, which are made part of the evidence in the case, satisfy us that, no matter what may be the law elsewhere, a remainder in slaves cannot be created by parol in that State. See Kirkpatrick v. Davidson, 2 Kelly, 297 ; Yarborough v. West, 10 Geo. 471; Booth v. Terrell, 16 Geo. 23; Booth v. Terrell, 18 Geo. 570. As these decisions furnish tbe rule by which the validity of tbe title set up by the plaintiffs is to be tested, it results, that the court did not err, iu instructing the jury that the parol remainder, as proved on the trial, was void; and that if they believed the evidence, they must find for the defendant. — Inge v. Murphy, 10 Ala. 885.
Judgment affirmed.